Citation Nr: 0406163	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-06 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an effective date prior to June 16, 2000, 
for the award of a 70 percent evaluation for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to December 4, 
2000, for the award of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the RO, which 
granted an increased rating of 70 percent for the service-
connected PTSD, effective on June 16, 2000.

The RO also granted the veteran's claim for a TDIU, effective 
on December 4, 2000.  The veteran subsequently appealed the 
effective dates assigned in that decision.  

The veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in November 2003 at the 
RO.  A transcript of this hearing was prepared and associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for the 
service-connected PTSD was inferred by the RO from VA medical 
records received in March 2000.  

2.  The earliest date during the one-year period prior to 
March 2000 on which it is factually ascertainable that the 
veteran's PTSD had increased in severity is August 10, 1999.  

3.  The veteran submitted a formal claim of entitlement to a 
TDIU in September 2000.  

4.  The earliest date during the one-year period prior to 
September 2000 on which it is factually ascertainable that 
the veteran became unable to secure or maintain employment 
due to his service-connected disability is June 18, 2000.  



CONCLUSIONS OF LAW

1.  An earlier effective date of August 10, 1999, for the 
assignment of a 70 percent rating for the service-connected 
PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.400, 4.130 including Diagnostic Code 
9411 (2003).  

2.  An earlier effective date of June 18, 2000, for the 
assignment of a TDIU rating due to service-connected 
disability is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the June 
2002 SOC, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  In addition, in the June 2003 SOC, the RO set 
forth the law and regulations pertinent to a claim for an 
earlier effective date.  

In this regard, the Board notes VAOPGCPREC 8-2003 (December 
22, 2003) in which the VA Office of the General Counsel held 
that, if, in response to a notice of decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
SOC if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide a notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Furthermore, as will be discussed in greater detail 
hereinbelow, the Board believes that the credible and 
probative evidence supports a grant of an earlier effective 
date of August 10, 1999, for the award of a 70 percent 
evaluation for PTSD, and an earlier effective date of June 
18, 2000, for the award of a TDIU.  

The Board believes that these grants represent a complete 
grant of the benefit sought by the veteran.  Therefore, the 
Board believes that any deficiencies in fulfilling the 
notification or assistance requirements with respect to these 
issues have been rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under VCAA.   Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


II.  Entitlement to an effective date prior to June 16, 2000, 
for the award of a 70 percent evaluation for PTSD

The veteran is seeking an effective date of August 19, 1999, 
for the grant of a 70 percent evaluation for PTSD.  As 
explained during his November 2003 hearing before the 
undersigned, the veteran believes that this is the date on 
which he was first prescribed Zoloft by a VA psychiatrist due 
to an increase in symptomatology.  

During his hearing, the veteran testified that he had been 
experiencing increasing depression and difficulty with 
coworkers, and that he was given Zoloft by Dr. M., a VA 
psychiatrist.  He reported that his VA counselor, D.W., had 
suggested that he see Dr. M. due to a worsening of his PTSD 
symptomatology.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation. In such an instance, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991); see also 38 C.F.R. § 3.400(o)(2) (2002); Harper v. 
Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

PTSD is evaluated under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

In this case, the veteran was awarded service connection for 
PTSD in a March 1999 rating decision.  At that time, the RO 
granted a 30 percent disability rating.  The veteran did not 
appeal that decision.  

The RO subsequently inferred a claim for an increased 
evaluation from a set of VA outpatient treatment records 
received by the RO in March 2000.  Although the RO initially 
denied entitlement to an increased evaluation for PTSD in a 
March 2000 rating decision, this claim was eventually granted 
by the RO in the March 2002 rating decision.  

As explained in the March 2002 rating decision, the RO 
granted an effective date of June 16, 2000, for the award of 
a 70 percent rating because it corresponded with the date of 
a VA outpatient examination, which the RO believed had showed 
a worsening of his condition.  

During that June 2000 outpatient examination, it was found 
that the veteran had experienced an increase in depression.  
It was also found that he had consistently proven unable to 
deal appropriately with coworkers and supervisors, and that 
he was unable to manage typical work-related stress.  The 
examiner further indicated that the veteran had been given 
Zoloft, but that this had worsened his depression and caused 
him to shutdown.  

As noted, the veteran is now seeking an effective date of 
August 19, 1999, for the grant of a 70 percent evaluation for 
PTSD.  He essentially contends that this was the date on 
which he was first prescribed Zoloft by his VA physician due 
to an increase in symptomatology of his PTSD.

Having reviewed the complete record, and for the reasons and 
bases set forth hereinbelow, the Board concludes that the 
evidence supports the assignment of an earlier effective date 
of August 10, 1999, because this is the earliest date in the 
one year period prior to March 2000 on which it is factually 
ascertainable that an increase in disability occurred.  

The Board notes that the veteran was first prescribed Zoloft 
by Dr. M., a VA psychiatrist, on September 27, 1999.  
Although the veteran testified during his personal hearing 
that he was first given this medication in August 1999, the 
Board believes that he was apparently mistaken as to that 
date.  

In this regard, the Board notes a VA mental health note dated 
September 27, 1999, in which Dr. M. noted that the veteran 
was being started on Zoloft at that time.  

The Board also notes a previous mental health note dated 
September 20, 1999, in which Dr. M. indicated that the 
veteran might be able to benefit from being started on a 
selective serotonin reuptake inhibitor (SSRI).  Thus, it 
appears that the veteran had not been prescribed an SSRI 
prior to being given Zoloft on September 27, 1999.  

Nevertheless, although it appears that he veteran was not 
actually prescribed Zoloft until September 1999, the Board 
believes that it is factually ascertainable from the record 
that an increase in disability had occurred by August 10, 
1999.  

In particular, the Board notes a VA progress note dated 
August 10, 1999, in which the veteran's counselor, D.W., 
noted that the veteran was experiencing problems at work with 
a coworker.  The counselor indicated that the veteran had 
reported experiencing anger, which they were attempting to 
work through during his session.  

In another VA progress note dated on August 24, 1999, it was 
also noted that the veteran had reported experiencing 
depression and that he was continuing to have problems 
dealing with his anger.  Similar findings were noted by the 
veteran's counselor on September 7, 1999.  

According to the VA progress note dated September 27, 1999, 
it was the veteran's symptoms of depression and anger that he 
had reported throughout August and September, which 
ultimately led Dr. M. to prescribe Zoloft at that time.  

For this reason, the Board believes that the VA progress note 
dated August 10, 1999, is the date on which it first became 
factually ascertainable that an increase in disability had 
occurred.  

The Board has considered whether an increase in disability 
had become factually ascertainable at any time before August 
10, 1999, during the one-year period prior to March 2000.  
However, VA progress notes dated in April 2000 and June 2000 
show that the veteran's counselor, D.W., had repeatedly found 
the veteran's condition to be stable.  

Although it was noted in a progress note dated June 29, 1999, 
that the veteran had reported experiencing anger, D.W. 
indicated that this was due to someone having stolen objects 
from his yard.  No symptoms of depression or difficulty in 
dealing with coworkers were noted at that time.

In short, the Board concludes that an effective date of 
August 10, 1999, and no earlier, is warranted for the grant 
of a 70 percent evaluation for the service-connected PTSD.  



III.  Entitlement to an effective date prior to December 4, 
2000, for the award of a TDIU.

The veteran essentially contends that he became unable to 
secure or follow substantially gainful employment as of June 
18, 2000.  As explained during his November 2003 hearing, the 
veteran contends that this was the last day on which he 
worked at his job with the U.S. Postal Service.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2003).  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent. 
38 C.F.R. § 4.16(a).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

The record reflects that, on June 16, 2000, the veteran was 
examined by a VA psychiatrist.  At that time, it was noted 
that he had consistently proven unable to deal appropriately 
with coworkers and supervisors, and unable to manage typical 
work-related stress.  The examiner indicated that he had 
encouraged the veteran to take time off if his symptoms 
escalated any further at work.  

According to the veteran, he subsequently stopped going to 
work on June 18, 2000.  In VA progress notes dated throughout 
June 2000 and July 2000, the veteran's counselor noted that 
the veteran was unable to work during that period due to 
stress and anger problems.  

On July 19, 2000, the veteran was hospitalized for three days 
with diagnoses of PTSD, chronic and severe, and dysthemia, 
secondary to PTSD.  

Thereafter, during a VA examination conducted in July 2000, 
it was noted that the veteran was on a 2-month leave of 
absence from work due to stress-related problems.  The 
examining psychologist noted diagnoses of mild PTSD and 
moderate major depression.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50 percent, which is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The examiner concluded that the veteran would able to return 
to work once his depression had resolved.  

In September 2000, the veteran filed a formal claim of 
entitlement to a TDIU.  In his claim, he reported that he had 
stopped working for the U.S. Postal Service in June 2000.  

Shortly thereafter, the veteran was hospitalized at a VA 
Medical Center (MC) from December 4, 2000, through January 
17, 2001.  During that hospitalization, the veteran reported 
that he had recently experienced a traumatic situation at 
work, which had ended his career at the U.S. Postal Service.  
He explained that he was having some sort of problem with 
management and had refused to file the necessary papers for 
his retirement, which had caused him to be without money for 
several months.  

A February 2001 letter from the Office of Personnel 
Management shows that he was approved for disability 
retirement.  

In short, the medical evidence of record shows that, although 
the veteran was not approved for disability retirement from 
the U.S. Postal Service until February 2001, he had in fact 
ceased working as of June 18, 2000.  During the intervening 
period, the medical evidence appears to establish that the 
veteran's service-connected PTSD had rendered him totally 
disabled and unable to maintain employment.  

In view of the foregoing, the Board concludes that the 
credible and probative evidence of record supports the 
assignment of an effective date of June 18, 2000, for the 
grant of a TDIU because this is the earliest date within the 
one year period prior to September 2000 on which it became 
factually ascertainable that the veteran was unable to secure 
or follow substantially gainful employment due to his PTSD.  

The Board recognizes that, in a telephone conversation with 
the Personnel Division of the U.S. Postal Service, the RO was 
advised that the veteran's last date of employment was 
December 29, 2000.  

However, as explained by the he United States Court of 
Appeals for Veterans Claims, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Although the veteran remained technically employed with the 
Postal Service from June 18, 2000, until December 29, 2000, 
the record reflects that he was not actually going to work 
during that period.  

Furthermore, as discussed in detail, the Board believes that 
the medical evidence supports a finding that he became 
incapable of maintaining employment as of June 18, 2000.  

The Board further finds that the preponderance of the 
evidence is the against the assignment of a TDIU prior to 
that date.  Although the medical evidence of record shows 
that the veteran experienced problems at work prior to that 
date due to his PTSD, the record also shows, and the veteran 
concedes, that he was nevertheless able to continue his 
employment with the U.S. Postal Service until June 18, 2000.  

In short, an effective date of June 18, 2000, is assigned for 
the award of a TDIU.  Thus, the benefit sought on appeal is 
granted.  



ORDER

An effective date of August 10, 1999, for the assignment of a 
70 percent rating for the service-connected PTSD is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  

An effective date of June 18, 2000, for the assignment of a 
TDIU is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



